Title: From George Washington to Isaac Craig, 16 March 1782
From: Washington, George
To: Craig, Isaac


                        
                            Sir
                            Philada 16th March 1782
                        
                        Brigr Genl Knox having laid before me the respective claims of Capt. Porter and yourself Signed by each of
                            you—I am of opinion, from a consideration of all circumstances, that Capt. Porter is intitled to that Rank in the Line of
                            Artillery which the Board of Officers appointed to arrange it conferred upon him. I am Sir Yr most obt Servt.

                    